Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Brad                                                            Amy
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's                                                                        Jo
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Fenton                                                          Fenton
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0022                                                     xxx-xx-7292
     Individual Taxpayer
     Identification number
     (ITIN)




               Case 2:19-bk-00915-EPB                      Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                      Desc
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
                                                           Main Document    Page 1 of 19
Debtor 1   Brad Fenton
Debtor 2   Amy Jo Fenton                                                                              Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 15801 N. 45th Place                                           7575 E. Indian School Road #1028
                                 Phoenix, AZ 85032                                             Phoenix, AZ 85020
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Maricopa                                                      Maricopa
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




              Case 2:19-bk-00915-EPB                    Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                      Desc
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                                                        Main Document    Page 2 of 19
Debtor 1    Brad Fenton
Debtor 2    Amy Jo Fenton                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




              Case 2:19-bk-00915-EPB                      Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                       Desc
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                                          Main Document    Page 3 of 19
Debtor 1    Brad Fenton
Debtor 2    Amy Jo Fenton                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




               Case 2:19-bk-00915-EPB                    Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                     Desc
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                                                         Main Document    Page 4 of 19
Debtor 1    Brad Fenton
Debtor 2    Amy Jo Fenton                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




               Case 2:19-bk-00915-EPB                      Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                    Desc
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                                                           Main Document    Page 5 of 19
Debtor 1    Brad Fenton
Debtor 2    Amy Jo Fenton                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                    More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Brad Fenton                                                   /s/ Amy Jo Fenton
                                 Brad Fenton                                                       Amy Jo Fenton
                                 Signature of Debtor 1                                             Signature of Debtor 2


                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     January 28, 2019                                  Executed on     January 28, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY
              Case 2:19-bk-00915-EPB                    Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                           Desc
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                                                       Main Document                 Page 6 of 19
Debtor 1   Brad Fenton
Debtor 2   Amy Jo Fenton                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Pernell W. McGuire                                             Date         January 28, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Pernell W. McGuire 015909
                                Printed name

                                Davis Miles McGuire Gardner, PLLC
                                Firm name

                                40 E. Rio Salado Parkway, Suite 425
                                Tempe, AZ 85281
                                Number, Street, City, State & ZIP Code

                                Contact phone     (480) 733-6800                             Email address         azbankruptcy@davismiles.com
                                015909 AZ
                                Bar number & State




              Case 2:19-bk-00915-EPB                        Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                   Desc
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                                                            Main Document    Page 7 of 19
                                               Certificate Number: 00301-AZ-CC-032215563


                                                             00301-AZ-CC-032215563




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 28, 2019, at 11:15 o'clock AM EST, AMY JO M
FENTON received from InCharge Debt Solutions, an agency approved pursuant
to 11 U.S.C. § 111 to provide credit counseling in the District of Arizona, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 28, 2019                       By:      /s/Rose Poley


                                               Name: Rose Poley


                                               Title:   Certified Bankruptcy Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).


Case 2:19-bk-00915-EPB        Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06              Desc
                              Main Document    Page 8 of 19
                                               Certificate Number: 00301-AZ-CC-032215562


                                                             00301-AZ-CC-032215562




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 28, 2019, at 11:15 o'clock AM EST, BRADLEY A
FENTON received from InCharge Debt Solutions, an agency approved pursuant
to 11 U.S.C. § 111 to provide credit counseling in the District of Arizona, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 28, 2019                       By:      /s/Rose Poley


                                               Name: Rose Poley


                                               Title:   Certified Bankruptcy Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).


Case 2:19-bk-00915-EPB        Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06              Desc
                              Main Document    Page 9 of 19
 Fill in this information to identify your case:

 Debtor 1                     Brad Fenton
                              First Name                    Middle Name                     Last Name

 Debtor 2                     Amy Jo Fenton
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?                                          $ $3,500.00
              310 Dust Control
              515 E/ Carefree Highway                                As of the date you file, the claim is: Check all that apply
              PMB 686                                                        Contingent
              Phoenix, AZ 85085                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?                                          $ $3,740.00
              Arizona Insulation Guys, LLC
              39908 N. 12th Street                                   As of the date you file, the claim is: Check all that apply
              Phoenix, AZ 85086                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



               Case 2:19-bk-00915-EPB                          Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                           Desc
                                                              Main Document    Page 10 of 19
 Debtor 1          Brad Fenton
 Debtor 2          Amy Jo Fenton                                                                    Case number (if known)

            Contact phone                                                           Unsecured claim                                    $


 3                                                                   What is the nature of the claim?                                          $ $22,458.00
            Bank of Kansas City
            1710 NE Douglas Street                                   As of the date you file, the claim is: Check all that apply
            Lees Summit, MO 64086                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?                                          $ $13,797.04
            Best Egg
            4315 Pickett Road                                        As of the date you file, the claim is: Check all that apply
            P.O. Box 3999                                                    Contingent
            Saint Joseph, MO 64503                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?                                          $ $4,571.30
            Capital One Bank
            Bankruptcy Department                                    As of the date you file, the claim is: Check all that apply
            P.O. Box 30285                                                   Contingent
            Salt Lake City, UT 84130-0285                                    Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?                                          $ $47,556.60
            CBE Group, Inc.
            P.O. Box 2040                                            As of the date you file, the claim is: Check all that apply
            Waterloo, IA 50704                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 2:19-bk-00915-EPB                            Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                         Desc
                                                              Main Document    Page 11 of 19
 Debtor 1          Brad Fenton
 Debtor 2          Amy Jo Fenton                                                                    Case number (if known)


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?                                          $ $4,000.00
            Century Roofing
            2615 W. Lone Cactus Drive                                As of the date you file, the claim is: Check all that apply
            85027                                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?                                          $ $1,525.35
            Comenity Bank
            P.O. Box 182789                                          As of the date you file, the claim is: Check all that apply
            Columbus, OH 43218-2789                                          Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?                                          $ $1,331.00
            Common Wealth Financial
            Systems, Inc.                                            As of the date you file, the claim is: Check all that apply
            P.O. Box 1110                                                    Contingent
            Charlotte, NC 28201                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?                                          $ $2,853.00
            Credit World Services


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 2:19-bk-00915-EPB                            Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                         Desc
                                                              Main Document    Page 12 of 19
 Debtor 1          Brad Fenton
 Debtor 2          Amy Jo Fenton                                                                    Case number (if known)

            6000 Martway                                             As of the date you file, the claim is: Check all that apply
            Mission, KS 66202                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?                                          $ $3,000.00
            Dilday Auto and Marine
            505 US-40, Blue Spring                                   As of the date you file, the claim is: Check all that apply
            Blue Springs, MO 64015                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?                                          $ $4,200.00
            Ed Hale
            2101 W. Williams Drive                                   As of the date you file, the claim is: Check all that apply
            Phoenix, AZ 85027                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?                                          $ $5,000.00
            First Star Waste
            c/o Tucker Albin                                         As of the date you file, the claim is: Check all that apply
            1702 N. Collins Blvd.                                            Contingent
            Richardson, TX 75080                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 2:19-bk-00915-EPB                            Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                         Desc
                                                              Main Document    Page 13 of 19
 Debtor 1          Brad Fenton
 Debtor 2          Amy Jo Fenton                                                                    Case number (if known)

                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?                                          $ $8,296.65
            Hughes Federal Credit Union
            P.O. Box 11900                                           As of the date you file, the claim is: Check all that apply
            Tucson, AZ 85734-1900                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?                                          $ $16,000.00
            James Lynch Drywall
            29455 N. Cave Creek Road, Suite                          As of the date you file, the claim is: Check all that apply
            118-445                                                          Contingent
            Cave Creek, AZ 85331                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?                                          $ $3,000.00
            M&P Ventures Demolition
            7215 N. 62nd Avenue                                      As of the date you file, the claim is: Check all that apply
            Glendale, AZ 85301                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?                                          $ $51,887.70
            Mazuma Credit Union
            7260 W. 136th Street                                     As of the date you file, the claim is: Check all that apply
            Overland Park, KS 66223                                          Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 2:19-bk-00915-EPB                            Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                         Desc
                                                              Main Document    Page 14 of 19
 Debtor 1          Brad Fenton
 Debtor 2          Amy Jo Fenton                                                                    Case number (if known)




                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?                                          $ $4,000.00
            Superior Post Tension
            1179 Center Point Drive                                  As of the date you file, the claim is: Check all that apply
            Henderson, NV 89074                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?                                          $ $2,000.00
            United States Servnices, Inc.
            4342 N. 38th Drive                                       As of the date you file, the claim is: Check all that apply
            Phoenix, AZ 85019                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?                                          $ $18,000.00
            Westlake Financial Services
            P.O. Box 54807                                           As of the date you file, the claim is: Check all that apply
            Los Angeles, CA 90054-0807                                       Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 2:19-bk-00915-EPB                            Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                         Desc
                                                              Main Document    Page 15 of 19
 Debtor 1          Brad Fenton
 Debtor 2          Amy Jo Fenton                                                                    Case number (if known)


 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Brad Fenton                                                                  X   /s/ Amy Jo Fenton
       Brad Fenton                                                                          Amy Jo Fenton
       Signature of Debtor 1                                                                Signature of Debtor 2


       Date      January 28, 2019                                                           Date     January 28, 2019




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                Page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



             Case 2:19-bk-00915-EPB                            Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06                                  Desc
                                                              Main Document    Page 16 of 19
Fenton, Brad and Amy -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




310 DUST CONTROL
515 E/ CAREFREE HIGHWAY
PMB 686
PHOENIX AZ 85085


ARIZONA DEPARTMENT OF REVENUE
C/O TAX, BANKRUPTCY AND COLLECTION SEC.
2005 NORTH CENTRAL AVENUE
PHOENIX AZ 85004-1592


ARIZONA INSULATION GUYS, LLC
39908 N. 12TH STREET
PHOENIX AZ 85086


BANK OF KANSAS CITY
1710 NE DOUGLAS STREET
LEES SUMMIT MO 64086


BEST EGG
4315 PICKETT ROAD
P.O. BOX 3999
SAINT JOSEPH MO 64503


CAPITAL ONE BANK
BANKRUPTCY DEPARTMENT
P.O. BOX 30285
SALT LAKE CITY UT 84130-0285


CBE GROUP, INC.
P.O. BOX 2040
WATERLOO IA 50704


CENTURY ROOFING
2615 W. LONE CACTUS DRIVE
85027


COMENITY BANK
P.O. BOX 182789
COLUMBUS OH 43218-2789


COMMON WEALTH FINANCIAL SYSTEMS, INC.
P.O. BOX 1110
CHARLOTTE NC 28201




        Case 2:19-bk-00915-EPB    Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06   Desc
                                 Main Document    Page 17 of 19
Fenton, Brad and Amy -



COMMUNITY FINANCIAL LLC
C/O JENNINGS, STROUSS & SALMON, PLC
16150 N. ARROWHEAD FNTNS CTR. DR. 250
PEORIA AZ 85382


CREDIT WORLD SERVICES
6000 MARTWAY
MISSION KS 66202


DILDAY AUTO AND MARINE
505 US-40, BLUE SPRING
BLUE SPRINGS MO 64015


ED HALE
2101 W. WILLIAMS DRIVE
PHOENIX AZ 85027


FIRST STAR WASTE
C/O TUCKER ALBIN
1702 N. COLLINS BLVD.
RICHARDSON TX 75080


HUGHES FEDERAL CREDIT UNION
P.O. BOX 11900
TUCSON AZ 85734-1900


INTERNAL REVENUE SERVICE
BANKRUPTCY AND COLLECTION ENFORCEMENT
P.O. BOX 7346
PHILADELPHIA PA 19101-7346


JAMES LYNCH DRYWALL
29455 N. CAVE CREEK ROAD, SUITE 118-445
CAVE CREEK AZ 85331


KLS FINANCIAL
991 AVIATION PARKWAY, SUITE 300
MORRISVILLE NC 27560


M&P VENTURES DEMOLITION
7215 N. 62ND AVENUE
GLENDALE AZ 85301




       Case 2:19-bk-00915-EPB    Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06   Desc
                                Main Document    Page 18 of 19
Fenton, Brad and Amy -



MAZUMA CREDIT UNION
7260 W. 136TH STREET
OVERLAND PARK KS 66223


SUPERIOR POST TENSION
1179 CENTER POINT DRIVE
HENDERSON NV 89074


UNITED STATES SERVNICES, INC.
4342 N. 38TH DRIVE
PHOENIX AZ 85019


WESTLAKE FINANCIAL SERVICES
P.O. BOX 54807
LOS ANGELES CA 90054-0807




       Case 2:19-bk-00915-EPB    Doc 1 Filed 01/28/19 Entered 01/28/19 09:49:06   Desc
                                Main Document    Page 19 of 19
